                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

      EDWARD OMERT,

                      Plaintiff,
                                         Civil No. 16-2529 (NLH/AMD)
           v.

      FREUNDT & ASSOCIATES               OPINION
      INSURANCE SERVICES, INC.
      trading as THE PRODUCERS
      GROUP, C. KENT FREUNDT, and
      VINCENT VITIELLO,

                   Defendants.


APPEARANCES:

BRUCE S. ROSEN
BIANCE M. OLIVADOTI
MCCUSKER, ANSELMI, ROSEN & CARVELLI, PC
210 PARK AVENUE, SUITE 301
PO BOX 240
FLORHAM PARK, NJ 07932

AND

JEFFERY A. DONNER
STRYKER, TAMS & DILL LLP
TWO PENN PLAZA EAST
12TH FLOOR
NEWARK, NJ 07105

       Attorneys for Plaintiff Edward Omert.

GERALD J. DUGAN
MICHAEL J. LORUSSO
DUGAN, BRINKMANN, MAGINNIS & PACE, ESQS.
1880 JOHN F. KENNEDY BOULEVARD
STE. 1400
PHILADELPHIA, PA 19103

     Attorneys for Defendants Freundt & Associates Insurance
Services, Inc. and C. Kent Freundt.
ALEXANDER G.P. GOLDENBERG
CUTI HECKER WANG LLP
305 BROADWAY
SUITE 607
NEW YORK, NY 10007

     Attorney for Defendant Vincent Vitiello.

HILLMAN, District Judge

     This case is a breach of contract and intentional

interference with prospective economic advantage action brought

under New Jersey common law.    Presently before the Court is

Plaintiff Edward Omert’s Motion for Partial Reconsideration

(“Motion for Reconsideration”).    For the reasons discussed

herein, the Court will deny Plaintiff’s Motion for

Reconsideration.

                            BACKGROUND

     The Court relies upon the facts discussed in its December

20, 2018 Opinion, which is the subject of Plaintiff’s Motion for

Reconsideration and incorporates those facts by reference.      On

December 20, 2018, the Court issued its decision on three

competing motions for summary judgment, one filed by Plaintiff,

another by Defendants C. Kent Freundt and Freundt & Associates

Insurance Services, Inc. t/a The Producers Group (“TPG”), and a

third by Defendant Vincent Vitiello.     The Court denied

Plaintiff’s Motion for Summary Judgment and granted Defendants’

Motions for Summary Judgment.    As a result, it dismissed the


                                  2
intentional interference with prospective economic advantage

claims against the two individual defendants, Freundt and

Vitiello.

     On January 7, 2019, Plaintiff filed his Motion for

Reconsideration.    On January 16, 2019, Defendant Vitiello filed

opposition in the form of a letter brief.    On January 22, 2019,

Defendant Freundt filed its brief in opposition.     Accordingly,

Plaintiff’s Motion for Reconsideration is fully briefed and ripe

for adjudication.    The Court will note any other relevant facts

where necessary in its Opinion.

                              ANALYSIS

     A.     Subject Matter Jurisdiction

     This Court possesses subject matter jurisdiction over the

present action pursuant to 28 U.S.C. § 1332.      There is complete

diversity between the parties and the amount in controversy

exceeds $75,000.

     B.     Motion for Reconsideration Standard

     Local Rule 7.1(i) allows a party to file a motion with the

Court requesting the Court to reconsider the “matter or

controlling decisions which the party believes the Judge or

Magistrate Judge has overlooked.”     Under Local Rule 7.1(i), the

moving party must demonstrate “‘the need to correct a clear

error of law or fact or to prevent manifest injustice.’”

Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478

                                  3
(D.N.J. 2014) (citations omitted).    In doing so, the moving

party must show the “‘dispositive factual matter or controlling

decisions of law’” it believes the court overlooked in its

initial decision.    Mitchell, 913 F. Supp. 2d at 78 (citation

omitted).    A mere disagreement with the Court will not suffice

to show that the Court overlooked relevant facts or controlling

law.    United States v. Compaction Sys. Corp., 88 F. Supp. 2d

339, 345 (D.N.J. 1999).

       C.   Plaintiff’s Motion for Reconsideration

       Plaintiff’s Motion for Reconsideration is built upon two

general arguments.    First, Plaintiff argues the Court committed

a clear error of law in determining that Freundt, as the

majority shareholder of TPG and sole decisionmaker, could not be

liable as a matter of law for tortious interference with TPG’s

contract with a third-party.    Second, Plaintiff argues the Court

failed to consider or overlooked key facts as to whether

Vitiello influenced Freundt’s decision concerning termination of

the alleged agreement with Plaintiff.

       Defendant Freundt opposes Plaintiff’s Motion for

Reconsideration.    Freundt dedicates the majority of his

opposition to discussion of the legal origins of the tort of

intentional interference and why its origins supports the

Court’s decision in this instance.    Freundt also argues

Plaintiff’s Motion for Reconsideration on factual issues merely

                                  4
rehashes his Motion for Summary Judgment already considered by

the Court.   Defendant Vitiello also opposes Plaintiff’s Motion

for Reconsideration in a brief letter.   Vitiello’s argument is

simple: the Court should deny Plaintiff’s Motion for

Reconsideration as it relates to him because the motion merely

rehashes arguments made in the summary judgment briefing.

     Accordingly, the Court will first consider Plaintiff’s

legal argument on the tort of intentional interference and then

will consider the separate factual issues Plaintiff presents.

             i. Intentional Interference Claim against Defendant
                Freundt

     Plaintiff presents a number of arguments addressing whether

this Court committed clear error in dismissing Freundt from this

action.   First, Plaintiff argues this case is distinguishable

from the case law relied upon in this Court’s Opinion.     Second,

Plaintiff brings forward case law on the scope of an agency

relationship, which it argues controls in this case.   Third,

Plaintiff argues that a line of case law which permits personal

liability for corporate officers and directors for torts

committed by a corporation is applicable here.   Fourth,

Plaintiff resorts to a policy argument: because minority

shareholders may be harmed, a non-shareholder should be able to

hold a majority shareholder and sole decisionmaker liable for an

intentional interference claim.   Defendant Freundt resists these


                                  5
arguments by focusing on the basis of the tort of intentional

interference and arguing about the scope of his authority to

bind TPG or direct its actions.   The Court will address each of

Plaintiff’s arguments in turn.

     Before discussing the law, the Court notes certain

undisputed facts.   Both Plaintiff and Defendant Freundt

acknowledge that Freundt was the majority shareholder,

President, and Chief Executive Officer of Defendant TPG.

Plaintiff understood at the time, and does not dispute now, that

it was Freundt who possessed the sole decision making authority

as to Plaintiff’s employment and the creation of the Annuities

Division.

     Plaintiff argues that this matter is distinguishable from

the case relied upon by the Court in upholding dismissal of

Plaintiff’s intentional interference claim against Freundt.    The

case, Sammon v. Watchung Hills Bank for Sav., found that the

president and sole stockholder of a construction company could

not be held liable for intentional interference with a contract

made with his construction company.   611 A.2d 674 (Super. Ct.

Law Div. 1992).   Plaintiff argues the facts of Sammon are

distinguishable from this case because Defendant Freundt is not

the sole stockholder of TPG.

     This factual argument misses the central premise of the

Sammon court’s holding.   There, the Court held: “Only Charles

                                  6
Messano could exercise the privilege of the principal referred

to in the second principle of agency law mentioned above.”      Id.

at 676.   Here, while others could have acted on behalf of TPG,

the undisputed facts – admitted by Plaintiff – show that only

Defendant Freundt could exercise this privilege with respect to

this alleged contract between Plaintiff and TPG.     Whether there

are other employees, officers, or shareholders is of no moment,

as there was only one majority shareholder, Defendant Freundt,

and only one individual at TPG that could bind Omert to TPG,

Defendant Freundt.   Because both those roles were filled by

Defendant Freundt, he and TPG are indistinguishable in this

respect and the result in Sammon necessarily follows.

     Plaintiff also argues the Court’s ruling in this case runs

afoul of a New Jersey Appellate Division case and a Third

Circuit case.   This is not correct.   The Appellate Division

case, DiMaria Construction, Inc. v. Interarch, is not factually

analogous.   799 A.2d 555 (N.J. Super. Ct. App. Div. 2001).

There, a construction contract was executed between the

plaintiff, a construction company, and Commerce Bank, to do

certain construction work on an office building.     Id. at 558.

Commerce also hired a firm to complete some interior projects,

which in turn hired an architect.    Id.   These individuals and

entities constituted the defendants to this action.     Id.   At

some point during the pendency of the project, the defendants

                                 7
convinced Commerce to terminate its contract with the plaintiff.

Id. at 559.

     After completion of a jury trial, the defendants appealed

certain issues, including whether an intentional interference

claim was properly asserted against them.       Id. at 560.   The

parties agreed that “defendants were agents of Commerce.”        Id.

at 561.    Thus, the question presented to the Appellate Division

was “whether defendants, as agents of Commerce, can be held

liable for tortious interference.”       Id.   The Appellate Division

found that agents can indeed be held liable for intentional

interference.     Id.   The proper test, the Appellate Division

determined, was whether the individual or entity acted outside

the scope of its agency, acted maliciously, or for personal

motives.    Id.   This case, however, does not concern any analysis

on the question of whether a majority owner of an entity is

subject to this test.

     The Third Circuit case, Varallo v. Hammond Inc., is

similarly inapposite.      94 F.3d 842 (3d Cir. 1996).   There, the

claim was that a supervisor of a corporation intentionally

interfered with the corporation’s employment contract with an

employee.    Id. at 848.    The same test cited in DiMaria

Construction, Inc. is cited here.       Id. at 849, n.11.   Again,

this case does not present any analysis of the question



                                    8
currently presented to the Court. 1

     The requirement under both of these decisions is that the

individual or entity is either an employee or agent.    In DiMaria

Construction, Inc., the defendants asserted they were agents of

Commerce Bank. 2   In Varallo, the defendant was an employee of the

corporation which was contractually obligated to the plaintiff-

employee.   Here, the Court determined by virtue of Freundt’s

majority control of TPG and his stats as the sole decisionmaker

that he was the principal for purposes of the tort here.    The

case law cited by Plaintiff does not question this

determination.

     Plaintiff also cites Hammer v. Hair Systems Inc., an

unpublished Appellate Division case.    No. A-1475-14T1, 2017 N.J.

Super. Unpub. LEXIS 1411 (N.J. Super. Ct. App. Div. June 9,

2017).   There, a number of family members – together –

“controlled the majority of the shares of” the defendant

corporation.   Id. at *2-3.   There, the tortious interference

claim was rooted in a CEO’s employment contract.    Id. at *3-4.




1 The Court notes Plaintiff also cites a District of New Jersey
case, but this merely states the same rule as discussed in the
other cases noted supra. Silvestre v. Bell Atl. Corp., 973 F.
Supp. 475, 486 (D.N.J. 1997), aff’d, 156 F.3d 1225 (3d Cir.
1998). This does not alter the Court’s analysis here.

2 The Court notes one of the defendants was the “wife of Vernon
Hill, the founder and chairperson of Commerce.” DiMaria Const.,
Inc., 799 A.2d at 558.
                                  9
Instead of dismissing the claims against the individuals out-of-

hand, the Court dismissed the claims because it did not find

malice.   Id. at *18-20.   This case is inapposite because the

individuals were “majority owners” and the Court was not

considering the action of the majority owner.    Id. at *19.   In

other words, there was not one individual – as there was here –

who was the majority owner and sole decisionmaker.    Thus, it is

incorrect to state that the law holds “majority shareholders . .

. are not exempt from tortious interference liability simply

because they can exercise the corporate privilege to breach the

contract.”   (Pl.’s Mot. for Recons. 11.)

     Additionally, Plaintiff cites a line of New Jersey case law

concerning whether personal liability attaches to a corporate

officer for torts committed by a corporation.    Trustees of Steel

& Iron Workers Fund v. Huber, 347 A.2d 10, 12 (N.J. Super. Ct.

App. Div. 1975).   In this case, and those cited by it, the

Appellate Division states:

     [i]t is well established that while a director or officer
     of a corporation does not incur personal liability for
     its torts merely by reason of his official character, if
     he directs the tortious act to be done, or participates
     or cooperates therein, he is personally liable to third
     persons injured or damaged thereby, even though
     liability may also attach to the corporation.

Id. (citing McGlynn v. Schultz, 231 A.2d 386, 388 (N.J. Super.

Ct. App. Div. 1967), cert. denied, 235 A.2d 901 (N.J. 1967);

Sensale v. Applikon Dyeing & Printing Corp., 79 A.2d 316, 317-18

                                 10
(N.J. Super. Ct. App. Div. 1951)).

     Plaintiff, however, appears to have missed the fundamental

point of this rule.   It is only when the corporation commits a

tort that the director of officer may also be held personally

liable.   If the corporation does not commit a tort, whether the

director or officer commits a bad act is of no moment.     Here,

there is no ambiguity: TPG has not committed a tort, but rather

a breach of contract and TPG is legally unable to commit

intentional interference.   Therefore, this rule does not bear on

the question before this Court.

     The Court also addresses Plaintiff’s policy argument that

“this Court is essentially granting free license to every

majority shareholder to engage in tortious conduct without

consequence,” which would leave the remaining shareholders to

“suffer loss through the corporation.”     (Pl.’s Mot. for Recons.

1-2.)   Assuming the veracity of this statement for purposes of

argument, it fails to hold water.      A non-shareholder should not

be able to pursue an interference claim against the majority

shareholder just because minority shareholders may be harmed.

Plaintiff fails to cite any principle that would suggest a

person or entity may assert a tort claim because some other,

unrelated person or entity may suffer harm.     Instead, if

minority shareholders suffer loss, they may resort to a number

of corporate and legal remedies in order to remedy the harm or

                                  11
recover those losses.   The Court need not delineate the

available avenues of relief here.

     Finally, the Court notes what appear to be the limits of

this holding.   The Court does not intend to say that merely by

status as a majority shareholder an individual may legally and

absolutely absolve himself or herself of tortious interference

claims.   Instead, the facts admitted by the parties show that

only the majority shareholder here had the authority to make the

decision concerning TPG’s relationship with Omert.   This makes

him indistinguishable, as a matter of legal principle, from the

individual in Sammon.   If that were not the case, the Court’s

decision would be required to rest on a different basis.

Accordingly, the Court will deny Plaintiff’s Motion for

Reconsideration on this point as there is no clear error of law.

           ii. Intentional Interference Claim against Defendant
               Vitiello

     Plaintiff presents sixteen factual assertions which he

claims require this Court to find he has asserted a viable

intentional interference claim against Defendant Vitiello.

These factual assertions were previously presented to the Court

on Plaintiff’s Motion for Summary Judgment and in opposition to

Defendants’ Motions for Summary Judgment.   Both Defendants

Freundt and Vitiello argue Plaintiff’s basis here is improper.

They argue Plaintiff’s argument shows mere disagreement with the


                                12
Court, and not that the Court overlooked anything.

     As this Court has stated previously:

     “A party seeking reconsideration must show more than a
     disagreement    with   the    Court’s   decision,    and
     recapitulation of the cases and arguments considered by
     the court before rendering its original decision fails
     to carry the moving party’s burden.” Facteon, Inc. v.
     Comp Care Partners, LLC, No. 13-6765, 2015 U.S. Dist.
     LEXIS 15159, 2015 WL 519414, at *1 (D.N.J. Feb. 9, 2015)
     (quoting G-69 v. Degnan, 748 F. Supp. 274, 275 (D.N.J.
     1990)).    “A motion for reconsideration should not
     provide the parties with an opportunity for a second
     bite at the apple.” Tischio v. Bontex, Inc., 16 F. Supp.
     2d 511, 533 (D.N.J. 1998) (citation omitted).

Fields v. Dickerson, No. 14-778 (NLH/KMW), 2017 U.S. Dist. LEXIS

47278, at *3 (D.N.J. Mar. 30, 2017) (emphasis added).

     Defendants are correct, this is merely an attempt at a

“second bite at the apple.”   These facts were presented to and

considered by the Court.   Even considering Plaintiff’s argument

on the merits, it is clear that the Court’s decision in this

matter does not turn in any part upon these facts.

     The Court stated the following in its previous Opinion:

          First, this Court will address whether there
     remains an absence of sufficient facts or disputed facts
     as to the element of causation for Defendant Vitiello.
     “A plaintiff shows causation when there is ‘proof that
     if there had been no interference there was a reasonable
     probability that the victim of the interference would
     have received the anticipated economic benefits.’”
     Printing Mart-Morristown, 563 A.2d at 41 (quoting Leslie
     Blau Co. v. Alfieri, 384 A.2d 859, 865 (N.J. Super. Ct.
     App. Div. 1978)). Defendant Vitiello argues Plaintiff
     has not shown the required causation element because it
     was Defendant Freundt, not he, who was solely
     responsible for the decision at issue. Plaintiff
     counters that Defendant Freundt’s reason for denying

                                13
     Omert the Annuities Division was suspect and that
     Individual Defendants “acted in tandem to achieve . . .
     their own selfish purposes . . . to the detriment of
     TPG.” (Pl.’s Opp. Br. 25-26.)

          This Court finds, in light of the undisputed
     factual basis presented by Defendant Vitiello, Plaintiff
     has not pointed to any disputed facts that would allow
     him survive Defendant Vitiello’s Motion for Summary
     Judgment. Defendant Vitiello asserts that (1) “[o]nly
     Mr. Freundt had the authority to commit TPG to new
     ventures” and (2) “Mr Freundt ran TPG and would need to
     approve of Plaintiff joining the company.” (Freundt &
     Vitiello’s SOMF ¶¶ 19, 39.) Plaintiff does not dispute
     these facts. (Pl.’s SOMF ¶¶ 19, 39.) These facts show,
     but for Defendant Vitiello’s actions, Defendant Freundt
     would have still refused to employ Plaintiff at TPG.
     Plaintiff has not brought forth facts showing – even if
     this Court assumes for the sake of argument the truth of
     his assertions - a reasonable probability that the
     outcome would have changed but for Vitiello’s alleged
     interference.

          If Defendant Vitiello was never part of the factual
     scenario here – and otherwise assuming the Plaintiff’s
     assertions – the outcome would be the same. Plaintiff
     theorizes that both Individual Defendants had personal
     reasons – separate and distinct – for deciding against
     working with him. Specifically, Plaintiff theorizes or
     admits that (1) Defendant Freundt had his own reason for
     not allowing TPG and Omert to work together and (2)
     Defendant Freundt had sole decision-making authority
     over whether the deal would go forward. Based on that,
     without Vitiello, Freundt would have still refused to do
     business with Omert. But for Defendant Vitiello, the
     outcome would be exactly the same. 3

          Plaintiff’s arguments in his opposition brief are
     inapposite.   Whether Defendant Freundt sincerely held
     the belief that TPG should not bring in new ventures
     does not change the decision here. If he truly believed
     it, he would not have allowed TPG and Omert to start an
     Annuities Division. If he did not truly believe it and

3 Plaintiff does not appear to contest that the issue raised by
Defendant Vitiello concerning the percentage of commissions had
any effect whatsoever on the decision here.


                               14
     instead wished to pursue solely personal gain through
     the sale of a company unencumbered by another co-owner,
     again, the outcome would be the same. Vitiello’s actions
     are irrelevant to that consideration.      Moreover, the
     theory that Vitiello and Freundt acted in tandem to deny
     Omert this business opportunity does not satisfy the
     causation requirement here.       No party has brought
     forward any case law that would support this theory of
     causation, and this Court has been unable to find case
     law on-point.   More fundamentally, Plaintiff does not
     base this assertion in facts on the record. Accordingly,
     this Court will grant Defendant Vitiello’s Motion for
     Summary Judgment. 4

(Dec. 20, 2018 Opn. 18-21.)

     The facts presented to the Court for a second time on

Plaintiff’s Motion for Reconsideration do not alter the Court’s

previous decision.   Plaintiff asserted, based on the same facts,

that both Defendants Freundt and Vitiello had distinct reasons

for not wishing to torpedo the alleged deal between TPG and

Plaintiff.   As stated multiple times, it was only Defendant

Freundt who had the power to bind TPG.   Thus, it appears

Defendant Vitiello’s machinations, whatever they may have been,

had no effect on Defendant Freundt’s decision.   In fact,

Plaintiff said this in its opposition to Vitiello’s Motion for

Summary Judgment: “The fact is that both Vitiello and Freundt

desired the destruction of the Agreement and the elimination of

Omert and acted in tandem to achieve it for their own selfish



4 Because the Court finds the causation element has not been met
here, the other arguments made by Plaintiff and Defendant
Vitiello on Vitiello’s liability for this claim are rendered
moot and will not be considered by the Court.
                                15
purposes and to the detriment of TPG.” (Pl.’s Opp’n Br. 26.)

The Court, whether it finds Plaintiff’s Motion for

Reconsideration on this point deficient for either of the above

two reasons, will deny it in this respect as there is no clear

error of fact or law and no manifest injustice.

                           CONCLUSION

     Based on the foregoing reasons, this Court will deny

Plaintiff’s Motion for Reconsideration.

     An appropriate Order will be entered.



Date: July 3, 2019                   s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               16
